Citation Nr: 1419220	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  14-07 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center Lexington, Kentucky


THE ISSUE

Entitlement to an annual clothing allowance for the year beginning August 20, 2012, and ending August 19, 2013.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 administrative decision by the Department of Veterans Affairs Medical Center (VAMC) in Lexington, Kentucky.  The Veteran originally requested a hearing with a Board member, but his representative withdrew that request on his behalf in a March 2014 letter.  Therefore, no hearing is necessary.


FINDINGS OF FACT

During the year beginning August 20, 2012, and ending August 19, 2013The Veteran wore knee braces for his service connected knee disabilities that tended to wear and tear his clothing.


CONCLUSION OF LAW

The criteria for establishing entitlement to a clothing allowance for the year beginning August 20, 2012, and ending August 19, 2013 have been met. 38 U.S.C.A. §§ 1162, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.810 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A clothing allowance is paid if one of three criteria is satisfied. 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  Here, the applicable criterion requires that the Veteran, because of a service-connected disability or disabilities, wears or uses a prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing. 38 U.S.C.A. § 1162(1); 38 C.F.R. § 3.810(a)(2); 38 C.F.R. § 3.810(a)(1)(ii)(A).  This criterion must be established by the Under Secretary for Health, to include the Chief Medical Director or a designee thereof.  38 C.F.R. § 3.810(a)(2) (2010); 38 C.F.R. § 3.810(a)(1)(ii).

The Veteran is service connected for disabilities in his knees.  He wears knee braces on both his knees for support.  See Notice of Disagreement (NOD) 12/13.  VA treatment records from June and August 2012 evidence that the Veteran was wearing his braces regularly.  The Veteran observed that his knee braces have metal hinges, which tend to wear down his clothing prematurely.  See NOD 12/13.  He is competent to report these observations and credible, as his statements have been detailed and consistent.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In the August 2013 decision, the designee of the Chief Medical Director noted only that the prescribed appliances do not cause irreparable damage to clothing.  This statement does not address the proper legal standard of qualification for a clothing allowance.  See 38 C.F.R. § 3.810.  Moreover, the Veteran reported wearing these same braces in years past and being granted a clothing allowance by the Chief Medical Director based on the tendency of the braces to wear down his clothing.  See NOD 12/13.  Further, when the evidence is in relative equipoise on any material issue, the benefit of the doubt will be in favor of the Veteran.  38 U.S.C.A 5107.  Therefore, the evidence supports that the Veteran wears orthopedic appliances for his service-connected disabilities that tend to wear down his clothing.     


ORDER

An annual clothing allowance for the year beginning August 20, 2012, and ending August 19, 2013 is granted.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


